DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 11 – 30 are entitled to a priority date of December 20, 2018.


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to incorporate a screw spindle pump made of plastic and having a coating. 


Abstract 

The abstract is objected to. As per MPEP 608.01, a patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The current abstract comprises only that which is conventional and already known in the art. 


Claim Objections

Claim 11 is objected to because of the following informalities:    

Claim 11 should be corrected to: …wherein [[the]] a main body of the screw consists of plastic or has plastic…

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



Claims 11 – 30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 11 recites the coating is designed such that it is transferred from the screw having the coating to the other screw during operation of the coolant pump. It is unclear what the mechanism is for the transfer of coating. The specification only describes this transfer in Paragraph 19 in a manner almost verbatim to the claimed language. Since the rotors are in contact with one another, naturally occurring abrasion during operation would theoretically result in some coating scraping off and transferring to the other rotor. Does the composition of the coating itself have a role in facilitating the transfer (there is nothing in the spec suggesting this)? If so, then the coating is a critical aspect of the invention which should be claimed in Claim 11. In short, it is unclear, based on a reading of the spec, what structure this recitation imposes on the claims.

Claims 11, 14, 19, and 20 recite the screw. Claim 11 introduces at least two screws – a drive screw and at least one idle screw. As such, it is unclear which one of these screws “the screw” refers to. 

the coolant pump has an output pressure of maximum 10 bar, maximum 7.5 bar, or maximum 5 bar. As per MPEP 2175, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. In this case, the claim are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 17, 28, 29, and 30 all recite at least one additive, particularly glycol, is mixed in with the water. It is unclear whether what follows the word “particularly” is merely optional/exemplary, or a required component of the claimed invention. 

Claims 17, 28, 29, and 30 all recite at least one additive, particularly glycol, is mixed in with the water. In this, “the water” lacks antecedent basis since the coolant is described as containing water in Claim 16, whereas Claims 17, 28, 29, and 20 are dependent on Claims 11, 12, 13, and 14, respectively. 

All other pending claims are rejected by virtue of their dependence on Claim 11. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 15, 16, 21, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (JP 2002-129958) in view of Hoeschele (EP 1148243).

With regards to Claim 11:

a drive device (Figures, 1, 2) for a motor vehicle (Paragraph 1: “automobile”), comprising at least one drive unit (Paragraph 8: “water-cooled engine”) and one coolant circuit for controlling the temperature of the at least one drive unit (Paragraph 2: “In a water-cooled engine, a water pump is generally used for circulating cooling water between a radiator and an engine cooling water jacket provided on a cylinder head or the like of the engine, which is a portion to be cooled”), wherein at least one coolant pump (screw pump 1) is arranged in the coolant circuit for circulating an aqueous coolant (Paragraph 8: “cooling water”) in the coolant circuit, wherein the coolant pump is designed as a screw spindle pump (screw pump 1) and has a drive screw (power rotor 12) coupled to a drive (electric motor 3) and at least one idle screw (idler rotors 13a, 13b) which interacts with the drive screw for circulating the coolant, wherein at least one or precisely one of the following screws has a coating: drive screw and idle screw (Paragraph 13: “The tooth surfaces of the power rotor 12 and the idler rotors 13a and 13b of the screw pump 1 that are meshed with each other are subjected to a surface treatment for wear resistance such as nitriding or ceramic coating”), and in that the coating is designed such that it is transferred from the screw having the coating to the other screw during operation of the coolant pump (Paragraph 8 describes abrasions and mutual contact between the rotors, therefor the rotors are capable of some transfer of the coating from one rotor to another).

Nagano does not explicitly disclose a main body of the screw consists of plastic or has plastic, and is generally silent as to the composition of the rotors 

With regards to Claim 12:

The Nagano modification of Claim 11 teaches the drive unit has at least one of the following devices or is formed as such: internal combustion engine (see Paragraph 8 of Nagano: “water-cooled engine”).

With regards to Claims 15 and 21:

the coating consists of carbon or has carbon (tungsten carbide or chromium carbide, as incorporated by Hoeschele, both have carbon as a component). 

With regards to Claims 16, 24, and 27:

The Nagano modification of Claim 11 teaches the coolant predominantly contains water (“cooling water”, see abstract of Nagano”). 


Claims 13, 18, 22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (JP 2002-129958) in view of Hoeschele (EP 1148243), further in view of Bauer et al. (hereafter “Bauer” – US 2019/0345868).

With regards to Claims 13 and 18:

The Nagano modification of Claim 11 does not explicitly teach the coolant pump has an output pressure of maximum 10 bar, maximum 7.5 bar, or maximum 5 bar. First it is noted that applicant has presented no evidence for the criticality of the recited ranges of pump maximum output pressures. Bauer (Figure 4) teaches an electric coolant pump (1) in a cooling circuit (20) for an internal combustion engine (13), further including a radiator (14). Bauer goes on to teach a maximum pump output pressure of 1.4 bar (Paragraph 24). Since Bauer appears to teach  maximum 10 bar, maximum 7.5 bar, or maximum 5 bar (see maximum 1.4 bar in Bauer) in order to sufficiently circulate the cooling fluid. 

With regards to Claim 22:

The Nagano modification of Claim 13 teaches the coating consists of carbon or has carbon (tungsten carbide or chromium carbide, as incorporated by Hoeschele, both have carbon as a component). 

With regards to Claim 25:

the coolant predominantly contains water (“cooling water”, see abstract of Nagano”). 


Claims 14, 19, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (JP 2002-129958) in view of Hoeschele (EP 1148243), further in view of Brooks et al. (hereafter “Brooks” – US 1306169).

With regards to Claims 14 and 19:

The Nagano modification of Claim 11 teaches the coating is placed on the main body of the screw (Paragraph 8 of Hoeschele), and a housing (housing 11, Figure 1 of Nagano) of the coolant pump, in which the screw is rotatably mounted.

The Nagano modification of Claim 11 does not explicitly teach the screw is formed with transition fit or gap fit to the housing of the coolant pump. Brooks teaches a screw pump (Figure 1) having screws (19, 24) and a housing (10), wherein the screws fit into the housing “snugly” (Page 1, Line 34). A relatively tight fit, as taught in Brooks, without it being an interference fit, improves pumping efficiency by preventing fluid from bypassing the pump along the outer peripheral wall because the relationship between the screw and the wall acts as an effective seal. This type of fit is also advantageous to an interference fit, 

With regards to Claim 23:

The Nagano modification of Claim 14 teaches the coating consists of carbon or has carbon (tungsten carbide or chromium carbide, as incorporated by Hoeschele, both have carbon as a component). 

With regards to Claim 26:

The Nagano modification of Claim 14 teaches the coolant predominantly contains water (“cooling water”, see abstract of Nagano”). 


Claims 17 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nagano (JP 2002-129958) in view of Hoeschele (EP 1148243), further in view of Subramanian et al. (hereafter “Subramanian” – WO 2015/134412).



The Nagano modification of Claim 11 does not explicitly teach at least one additive, particularly glycol, is mixed in with the water. Subramanian (Figure 5) teaches a coolant circuit for an internal combustion engine (4) including a radiator (13) and a coolant pump (15). Subramanian goes on to teach that “[t]he coolant may be water or another fluid, or a mixture of water and another fluid, such as propylene glycol, ethylene glycol, and ethanol. In one example, the coolant is a mixture of 50 percent water and 50 percent glycol” (Paragraph 38). Its widely known that glycol is used to prevent freezing of the coolant since it has a lower freezing point than water, and glycol also has better heat transfer properties than water. As such it would have been obvious to one of ordinary skill in the art to modify the system of Nagano as modified in the rejection of Claim 11 by using a glycol and water mixture in order to yield the predictable benefits described above, notably reduced freezing point and improved heat transfer properties. 


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano (JP 2002-129958) in view of Hoeschele (EP 1148243), further in view of Bauer et al. (hereafter “Bauer” – US 2019/0345868), further in view of Brooks et al. (hereafter “Brooks” – US 1306169).



The Nagano modification of Claim 13 teaches the coating is placed on the main body of the screw (Paragraph 8 of Hoeschele), and a housing (housing 11, Figure 1 of Nagano) of the coolant pump, in which the screw is rotatably mounted.

The Nagano modification of Claim 13 does not explicitly teach the screw is formed with transition fit or gap fit to the housing of the coolant pump. Brooks teaches a screw pump (Figure 1) having screws (19, 24) and a housing (10), wherein the screws fit into the housing “snugly” (Page 1, Line 34). A relatively tight fit, as taught in Brooks, without it being an interference fit, improves pumping efficiency by preventing fluid from bypassing the pump along the outer peripheral wall because the relationship between the screw and the wall acts as an effective seal. This type of fit is also advantageous to an interference fit, where the power to drive the screw rotors would drastically increase and the abrasion between the rotors and the housing walls would drastically increase. Given the teachings above, it would have been obvious to one of ordinary skill in the art to modify the system of Nagano as modified in the rejection of Claim 13 by making the fit between the screws and the housing a transition or gap fit in order to yield the predictable pumping efficiency benefits described above. 


29 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano (JP 2002-129958) in view of Hoeschele (EP 1148243), further in view of Bauer et al. (hereafter “Bauer” – US 2019/0345868), further in view of Subramanian et al. (hereafter “Subramanian” – WO 2015/134412).

With regards to Claim 29:

The Nagano modification of Claim 13 does not explicitly teach at least one additive, particularly glycol, is mixed in with the water. Subramanian (Figure 5) teaches a coolant circuit for an internal combustion engine (4) including a radiator (13) and a coolant pump (15). Subramanian goes on to teach that “[t]he coolant may be water or another fluid, or a mixture of water and another fluid, such as propylene glycol, ethylene glycol, and ethanol. In one example, the coolant is a mixture of 50 percent water and 50 percent glycol” (Paragraph 38). It is widely known that glycol is used to prevent freezing of the coolant since it has a lower freezing point than water, and glycol also has better heat transfer properties than water. As such it would have been obvious to one of ordinary skill in the art to modify the system of Nagano as modified in the rejection of Claim 13 by using a glycol and water mixture in order to yield the predictable benefits described above, notably reduced freezing point and improved heat transfer properties. 


30 is rejected under 35 U.S.C. 103 as being unpatentable over Nagano (JP 2002-129958) in view of Hoeschele (EP 1148243), further in view of Brooks et al. (hereafter “Brooks” – US 1306169), further in view of Subramanian et al. (hereafter “Subramanian” – WO 2015/134412).

With regards to Claim 30:

The Nagano modification of Claim 14 does not explicitly teach at least one additive, particularly glycol, is mixed in with the water. Subramanian (Figure 5) teaches a coolant circuit for an internal combustion engine (4) including a radiator (13) and a coolant pump (15). Subramanian goes on to teach that “[t]he coolant may be water or another fluid, or a mixture of water and another fluid, such as propylene glycol, ethylene glycol, and ethanol. In one example, the coolant is a mixture of 50 percent water and 50 percent glycol” (Paragraph 38). It is widely known that glycol is used to prevent freezing of the coolant since it has a lower freezing point than water, and glycol also has better heat transfer properties than water. As such it would have been obvious to one of ordinary skill in the art to modify the system of Nagano as modified in the rejection of Claim 14 by using a glycol and water mixture in order to yield the predictable benefits described above, notably reduced freezing point and improved heat transfer properties. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, February 17, 2022